UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

       
 

me a me a a ee x
GREENSLATE HOLDINGS LLC, 3 19cv8972 (DLC)
Plaintiff, :
-Vv- : ORDER
GREENSLATE COMMERCIAL SERVICES, LLC, a
Defendant. :
USO AL DY PULETy '
ee ee ee i ee a a eee x

DENISE COTE, District Judge:

On January 2, 2020, this Court entered an order of
discontinuance upon being advised that the parties in the action
had reached a settlement agreement. On January 31, plaintiff's
counsel fited a letter seeking an extension of the
discontinuance period. Accordingly it is hereby

ORDERED that the Clerk of Court shall reopen this case.

IT IS FURTHER ORDERED that the defendant shall answer or
otherwise respond to the complaint by February 21.

IT IS FURTHER ORDERED that the initial pretrial conference
is rescheduled to February 28 at 3:30 p.m.

Dated: New York, New York
February 3, 2020

bh Atta he bt

VIDENISE COTE
United Btates District Judge

 
